DETAILED ACTION
Allowable Subject Matter
Claims 1-8 have been allowed.
The reasons for allowance in the office action of 09 NOV 21 are being modified due to the broad interpretation of the claim language in the office action of 23 MAR 22 and in view of US 5,947,738 to Muehle et al. (“Muehle”).
The previous rejection of claim 1 based on Muehle relied upon casing ejector 94, e.g., Fig. 4, as being a pellet ejection mechanism configured to eject a single pellet.  Amended claim 1 recites, “wherein the barrel is configured to cooperate with the magazine and the nozzle to place the pellet within the pellet ejection mechanism” (emphasis added).  The ejector of Muehle, being a solid piece abutting cartridge/round/pellet 84 to result in ejection of such, cannot be the claimed pellet ejection mechanism because there is no manner disclosed to place a cartridge/ round/pellet within the ejector.  Neither would there be reason to modify Muehle to perform this function in view of the art of record.  This, in view of the previous reasons for allowance, renders claim 1 patentable over the art of record.  Thus, claims 2-8, ultimately depending on claim 1, are also allowable.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
16-May-22